Citation Nr: 1307048	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-49 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an increased (compensable) rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION


The Veteran served on active duty from November 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left ear hearing loss and an increased rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied service connection for left ear hearing loss.  The Veteran did not appeal.

2.  Evidence submitted since the RO's May 1998 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The RO's May 1998 rating decision which denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  


2.  New and material evidence has been received since the RO's May 1998  rating decision; thus, the claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.


New and Material Evidence to Reopen the Claim of Service Connection for Left Ear Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  

In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In August 1997 a claim of service connection for bilateral hearing loss was received.  The Veteran's service treatment records (STRs) were unavailable for review, other than his October 1956 separation examination which revealed whispered voice testing of 15/15 in both ears.  Private medical records were received which showed, in pertinent part, that the Veteran had a left acoustic neuroma as shown on an October 1993 audiogram (and subsequent audiograms) and as confirmed on a December 1996 magnetic resonance imaging (MRI) of the brain.  A February 1998 VA audiogram also confirmed hearing loss within the meaning of 38 C.F.R. § 3.385, and, in April 1998, the examiner opined that the Veteran's right ear hearing loss was consistent with apparent significant military noise exposure.  However, the examiner indicated that the Veteran's "dead ear" on the left was related to his acoustic neuroma which was unrelated to any occupational exposure.

In a May 1998 rating decision, the RO denied service connection for left ear hearing loss on the basis of the VA opinion.  A notice of disagreement was not received within the subsequent one-year period.  

Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's May 1998 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record consists of VA medical evidence, numerous private audiograms, a private medical opinion, and lay evidence.  

The VA and private evidence confirmed that the Veteran has left ear hearing loss. The lay evidence attested to observations that the Veteran has problems hearing.  The January 2010 medical opinion of J.L.S., M.D., stated that the Veteran had asymmetric sensorineural hearing loss which may have been caused by excessive noise exposure from military jet engines.  The physician noted that this type of hearing loss was a progressive hearing loss that becomes increasingly worse over time.  He further indicated that progressive hearing loss is also a common symptoms of acoustic neuroma for which the Veteran suffered from in the left ear and which also is a cause for continued progressive hearing loss in the affected ear.  The physician stated that it was not known if noise exposure was a risk factor for the acoustic neuroma.  

For the purpose of establishing whether new and material evidence has been received, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the private medical opinion indicates that the Veteran's left ear hearing loss is the result of the acoustic neuroma, but also suggests that military noise exposure was a concurrent cause and/or may have been a risk factor for the acoustic neuroma.  The Board finds that this opinion constitutes new and material evidence to reopen the Veteran's claim of service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



ORDER

The application to reopen the claim of service connection for left ear hearing loss is granted.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the issues of service connection for left ear hearing loss and an increased rating for right ear hearing loss are afforded every possible consideration.

The claim of service connection for left ear hearing loss has been reopened based on the private medical opinion.  However, in reviewing this evidence, the Board notes that the opinion is not definitive.  Statements which are inconclusive as to the origin of a disorder, generally cannot be employed as stabling a linkage between the disorder and the Veteran's military service, but by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  

The recent February 2010 VA audiological examination did not contain any opinion regarding the left ear.  Therefore, the Board find that a VA medical addendum should be obtained from a VA audiologist concerning whether the Veteran incurred hearing loss of the left ear prior to the left ear neuroma and/or whether the Veteran's conceded inservice military noise exposure resulted in the left ear neuroma.  Since, the increased rating issue requires a complete audiological evaluation, the opinion may be provided in conjunction with that examination.

With regard to the issue of an increased rating for right ear hearing loss, this matter requires a new audiological evaluation.  There are several private audiograms of record.  On a January 2009 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
55
60
90
LEFT

70
110
110
110

The puretone threshold average in the right ear was 58.75.  The puretone threshold average in the left ear was 100.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and it could not be obtained in the left ear due to the hearing loss.  However, the testing was not shown to use the Maryland CNC word list.  On a later November 2009 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
70
90
LEFT

70
110
110
110

The puretone threshold average in the right ear was 63.5.  The puretone threshold average in the left ear was 100.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and it could not be obtained in the left ear due to the hearing loss.  Again, however, the testing was not shown to use the Maryland CNC word list.  


On a December 2010 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
65
70
100
LEFT

70
105
110
110

However, this examination was not signed by any audiologist or examiner and included no comments.  It indicated that the examiner was "ABC," with no specification of who performed it.  As such, the Board does not afford probative value to this opinion.

VA also examined the Veteran in February 2010.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
65
70
100
LEFT

70
105
Over 105
Over 105

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 2 percent in the left ear.  The puretone threshold average in the right ear was 70.  The puretone threshold average in the left ear was 96.5.  The examiner stated that there were significant effects on employment due to the Veteran's difficulty in hearing.  

The Veteran has argued that the VA audiologist did not properly administer the Maryland CNC word list as he felt there were some irregularities in the testing resulting in findings that made his hearing appear better than is it in actuality.  See Notice of disagreement, received in March 2010.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.  Further, it is also not clear whether the private audiograms provide some favorable evidence with which to potentially allow the increased rating claim as it is not specifically shown that the Maryland CNC word list was utilized in the testing.  In light of the foregoing, the Veteran should be afforded a new VA audiology examination to assess the severity of his service-connected right ear hearing loss.

Accordingly, this matter is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be informed that he may submit private audiological testing results to include those that include auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, in both ears, as well as speech recognition scores based on the Maryland CNC tests, in both ears.  He may also submit information from his private audiologists as to whether the Maryland CNC word list was used in testing in January 2009, November 2009, and December 2010, and he should be afforded the opportunity to submit a signed copy of the December 2010 examination report.

2.  Schedule the Veteran for a VA audiological examination by an audiologist to determine the etiology of left ear hearing loss and to determine the current severity of the service-connected right ear hearing loss.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, in both ears, as well as speech recognition scores based on the Maryland CNC tests, in both ears.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that:

(a). left ear hearing loss had its onset in service or is otherwise related to any in-service disease, event, or injury; 

(b). a left ear acoustic neuroma had its clinical onset during service or is otherwise related to any in-service disease, event, or injury; if the acoustic neuroma is not related to service, but the examiner determines that the Veteran had service-related hearing loss prior to developing the acoustic neuroma, the examiner should indicate if the hearing loss itself played an etiological role in the development of the acoustic neuroma;  

(c). left ear hearing loss was manifest within one year of service separation.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


